--------------------------------------------------------------------------------

Ex 10.1


AMENDED AND RESTATED MANAGEMENT AGREEMENT




THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (the "Agreement") is entered into
as of this 30th day of July, 2009, by and between Silverleaf Club, a Texas
non-profit corporation, f/k/a Master Club, f/k/a Master Endless Escape Club
("Silverleaf Club"), and Silverleaf Resorts, Inc., a Texas corporation, f/k/a
Silverleaf Vacation Club, Inc., f/k/a Ascension Capital Corporation, successor
by merger to Ascension Resorts, Ltd. ("Manager").
 
RECITALS




WHEREAS, Manager is the owner and developer of eleven (11) resorts, five (5) of
which are located in Texas and are known as Hill Country Resort, Holly Lake,
Piney Shores Resort, The Villages and Silverleaf's Seaside Resort, three (3) of
which are located in Missouri and are known as Holiday Hills Resort, Ozark
Mountain Resort and Timber Creek Resort, one (1) of which is located in Illinois
and is known as Fox River Resort, one (1) of which is located in Massachusetts
and is known as Oak N' Spruce Resort, and one (1) of which is located in Georgia
and is known as Apple Mountain Resort (collectively the "Resorts"); and


WHEREAS, pursuant to (i) that certain Master Club Agreement dated February 25,
1990, as amended by that certain First Amendment to Master Club Agreement dated
as of March 28, 1990, executed by and between Silverleaf Club and Holiday Hills
Resort Club, a Missouri non-profit corporation, Ozark Mountain Resort Club, a
Missouri non-profit corporation, Hill Country Resort Club, a Texas non-profit
unincorporated association, Holly Lake Resort Club, a Texas non-profit
unincorporated association, Piney Shores Resort Club, a Texas non-profit
unincorporated association, and Villages Resort Club, a Texas non-profit
unincorporated association, (ii) that certain Master Club Agreement dated
September 25, 1997, executed by and between Silverleaf Club and Timber Creek
Resort Club, a Missouri non-profit corporation, (iii) that certain Master Club
Agreement dated November 13, 1997, executed by and between Silverleaf Club and
Fox River Resort Club, an Illinois non-profit corporation, (iv) that certain
Master Club Agreement, dated January 5, 1998, executed by and between Silverleaf
Club and Oak N' Spruce Resort Club, a Texas non-profit corporation, (v) that
certain Amendment to Master Club Agreement dated December 3, 1998, executed by
and between Silverleaf Club and Oak N'Spruce Resort Club, (vi) that certain
Silverleaf Club Agreement dated January 20, 1999, executed by and between
Silverleaf Club and Apple Mountain Resort Club, Inc., and (vii) that certain
Silverleaf Club Agreement dated January 20, 1999, executed by and between
Silverleaf Club and Silverleaf's Seaside Resort Club (Ozark Mountain Resort
Club, Holiday Hills Resort Club, Hill Country Resort Club, Holly Lake Resort
Club, Piney Shores Resort Club, Villages Resort Club, Timber Creek Resort Club,
Fox River Resort Club, Oak N' Spruce Resort Club, Apple Mountain Resort Club,
Inc., and Silverleaf's Seaside Resort Club are hereinafter collectively referred
to as the "Clubs"), Silverleaf Club is authorized and appointed by each of the
Clubs to arrange for centralized management of the Resorts; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Silverleaf Club and Manager entered into that certain Management
Agreement dated as of March 28, 1990, as subsequently amended (the “Management
Agreement”), for the purpose of establishing certain management services to be
provided by Manager to Silverleaf Club and the Resorts as designated in the
Management Agreement; and


WHEREAS, Silverleaf Club and Manager desire to amend and restate the Management
Agreement to modify the provisions regarding the compensation payable to Manager
and to provide for certain other changes to the Management Agreement.


NOW, THEREFORE, in consideration of the premises and agreements contained herein
and for other valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby amend and restate the
Management Agreement as follows:


 
1.
Appointment of Manager.  Silverleaf Club does hereby appoint Manager as its
attorney-in-fact and exclusive managing agent for the Resorts.



 
2.
Operation, Maintenance and Financial Administration of the Resorts.  Manager
shall make itself available as may be reasonably necessary to properly fulfill
its management duties described as follows:



 
(a)
Manager shall properly and efficiently operate and maintain the Resorts,
pursuant to the terms of the budget established or ratified by the Board of
Directors of Silverleaf Club (the “Directors”) from time to time.



 
(b)
Manager shall, in accordance with such budget, keep the Resorts clean and in a
state of good repair at all times, and shall order and supervise the completion
of non-budgeted alterations, decorations, improvements and repairs as may be
required from time to time and authorized by the Directors.

 
 
(c)
On behalf of or for the benefit of Silverleaf Club, Manager shall be authorized
to purchase, lease or otherwise provide for all furniture and furnishings,
maintenance supplies, tools and equipment, restroom and toilet supplies,
electrical supplies and light bulbs, paint, stationery, office supplies and any
other items or property incident to the performance of the obligations herein
assumed by Manager, and applicable to the Resorts, and Manager shall be
authorized to charge Silverleaf Club for any such expenses incurred in
connection therewith; all such furniture and furnishings, maintenance supplies,
tools and equipment, restroom and toilet supplies, electrical supplies and light
bulbs, paint, stationery, office supplies and other items or property shall be
the property of Silverleaf Club and shall be  used only in connection with the
Resorts.


 
-2-

--------------------------------------------------------------------------------

 
 
 
(d)
On behalf of or for the benefit of Silverleaf Club, Manager shall be authorized
to employ, pay, furnish, train, supervise and discharge such personnel, either
on behalf of or for the benefit of itself or Silverleaf Club, as may in its sole
discretion be necessary to the performance of its duties hereunder, including,
but not limited to, maintenance employees, domestic employees and such other
employees necessary to the efficient management, operation and maintenance of
the Resorts, and Manager shall be authorized to charge Silverleaf Club for any
such expenses incurred in connection therewith.  Manager shall enter into
contracts for such services as it shall deem advisable or necessary, within such
budgetary limits as may be prescribed by the Directors from time to time;
provided, however, that Silverleaf Club shall approve, and be liable and
responsible for, any such contracts which, by their terms, may be in existence
subsequent to the termination of this Agreement.



 
(e)
On behalf of or for the benefit of Silverleaf Club, Manager shall create and
maintain a centralized reservation system for the Resorts.

 
 
(f)
On behalf of or for the benefit of Silverleaf Club, Manager shall be authorized
to employ, pay and discharge such professionals and consultants as may in its
sole discretion be necessary to the performance of its duties hereunder,
including, but not limited to, accountants, attorneys or such other
professionals or consultants necessary to the efficient management, operation
and maintenance of the Resorts, and Manager shall be authorized to charge
Silverleaf Club for any such expenses incurred in connection therewith.  Manager
shall enter into contracts for such services as it shall deem advisable or
necessary, within such budgetary limits as may be prescribed by the Directors
from time to time; provided; however, that Silverleaf Club shall approve, and be
liable and responsible for, any such contracts which, by their terms, may be in
existence subsequent to the termination of this Agreement.



 
(g)
On behalf of or for the benefit of Silverleaf Club, Manager shall compensate in
a timely manner all those employed on behalf of Silverleaf Club and shall
promptly pay for all supplies, merchandise, materials, labor, insurance, or
other items furnished or used by it or for it in the performance of the duties
assumed hereunder, and Manager shall be authorized to charge Silverleaf Club any
such expenses incurred in connection therewith.

 
 
(h)
On behalf of or for the benefit of Silverleaf Club, Manager shall enter into
such contracts for water, sewer, electricity, gas, trash collection, telephone,
vermin extermination, guard service and other necessary services as may be set
forth in the budget or deemed necessary or desirable by the Directors.

 
 
-3-

--------------------------------------------------------------------------------

 
 
 
(i)
Manager is further authorized to take any and all further action as may in its
sole discretion be necessary or desirable for the proper maintenance and
operation of the Resorts.



 
3.
Insurance, Taxes and Administrative Details.



 
(a)
Manager shall obtain Worker’s Compensation Insurance in accordance with the laws
of the State of Texas, Missouri, Illinois, Georgia and Massachusetts, as
applicable, and Employer’s Liability Insurance applicable to and covering all
persons engaged in performance of the work required by the obligations assumed
by Manager hereunder, the cost of which shall be included in the budget
described in subparagraph 2(a) hereinabove and paid by Silverleaf Club.  Manager
shall furnish Silverleaf Club certificates evidencing such insurance.  In the
event that Manager, in fulfillment of its obligations hereunder, subcontracts
for services, Manager shall include in such subcontract a provision that the
subcontractor shall carry Worker’s Compensation Insurance in accordance with the
laws of the State of Texas, Missouri, Illinois, Georgia and Massachusetts, as
applicable, and Employer’s Liability Insurance applicable to and covering all
persons engaged in the performance of said work, and Manager shall satisfy
itself that such insurance is in force at all times under this Agreement.



 
(b)
Manager shall procure and maintain such public liability, property damage, fire,
employees liability and other insurance covering such other risks as Manager may
in its sole discretion deem necessary and appropriate, the cost of which shall
be included in the budget described in subparagraph 2(a) hereinabove and paid by
Silverleaf Club.



 
4.
Administration of Assessments and Income.



 
(a)
On behalf of Silverleaf Club, Manager shall send a monthly bill to each member
of the Clubs, which bill shall set forth each member’s liability for dues,
assessments, late charges and other amounts levied against the members of its
respective Club pursuant to the Declaration of Restrictions, Covenants and
Conditions and the By-Laws of its respective Club.  Manager shall receive
payment from all members for such assessments and shall maintain accurate
records with respect thereto.  Manager shall have no liability for failing to
collect delinquent assessments or other charges.



 
(b)
On behalf of or for the benefit of Silverleaf Club, Manager shall collect all
income generated from its operation, management and administration of the
Resorts.

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(c)
Manager shall disburse all funds received from the members of the Clubs and
income generated from the Resorts in accordance with the budget described in
subparagraph 2(a) hereinabove or pursuant to any special directions of the
Directors for the benefit and on behalf of Silverleaf Club.



5.           Financial Records.


 
(a)
Manager shall at all times keep and maintain full, true and accurate books of
account to fully reflect all of the monies received and paid out under this
Agreement, which books and records shall be open to inspection by authorized
representatives of Silverleaf Club.



 
(b)
Manager shall maintain records showing all of its receipts and expenditures
relating to Silverleaf Club and shall promptly submit to the Directors a cash
receipt and disbursements statement for the preceding year and a statement
indicating the balance or deficit in the Manager’s account for Silverleaf Club
on or before the last day of the second month following the fiscal year end of
Manager during the term hereof.



 
(c)
If requested by the Directors, Manager shall prepare and submit to the
Directors, on or before the 30th day preceding the end of the calendar year, a
recommended budget for the next year, showing anticipated receipts and
expenditures for such year.



 
6.
Advances by Manager.  In the event that Silverleaf Club does not have sufficient
funds to cover the expenses of operation, maintenance and administration as are
described in paragraphs 2 and 3 hereinabove, Manager may elect to advance such
funds on behalf of Silverleaf Club and treat the same as an account receivable
without prejudice to any other remedy which may be available to Manager;
provided, however, that until receipt of such additional funds, Manager shall
not be responsible for payment of any such expenses, and Manager shall have no
obligations to advance funds to Silverleaf Club for any purpose whatsoever.



 
7.
Compensation to Manager.  As compensation for Manager's services hereunder,
Manager is entitled to retain for its own account during each calendar year
during the term of this Agreement an amount equal to the lesser of (a) fifteen
percent (15%) of the Gross Revenues (as defined hereinbelow) for the year or (b)
the amount by which the Gross Revenues for the year exceed the total of all
accrued expenses of any kind whatsoever ("Expenses") incurred by the Resorts
during the year (exclusive of any fees paid or payable to the Silverleaf Club by
the Resorts) and incurred by the Silverleaf Club during the year in performing
its duties and obligations under the Silverleaf Club Agreement. As used herein,
the term "Expenses" shall include the total amount of all funds collected from
members at the Clubs and set aside in a special account by Silverleaf Club to be
used solely for the refurbishment and replacement of buildings and amenities at
the Resorts.  As used herein, the term Gross Revenues shall mean the amount of
all dues, assessments, late charges and any other amounts accrued by Manager
from the members of the Clubs pursuant to paragraph 4(a) hereinabove, plus the
amount of income generated by the Resorts and accrued by Manager pursuant to
paragraph 4(b) hereinabove.  Such accruals shall be determined by Manager in its
reasonable discretion using its normal accounting practices.  The amount payable
hereunder to Manager shall be paid in approximately equal monthly installments
throughout the year based on the annual budget of the Silverleaf Club, as
adjusted from time to time throughout the year, with final adjustments being
made as of December 31 of the year to determine the exact amount due and payable
to Manager for the year under the preceding provisions.  After such final
adjustments are made, any balance due Manager shall be promptly paid, and any
overpayment shall be promptly repaid by Manager.

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
8.
Indemnification.  Silverleaf Club shall indemnify, defend and save Manager, is
directors, shareholders, officers, employees and agents, harmless of and from
any and all loss, cost or expense, including reasonable attorneys’ fees, arising
out of or directly or indirectly connected with Manager’s operation and
maintenance of the Resorts.



 
9.
Term.  This Agreement originally became effective on March 28, 1990 and shall
continue in force through and including March 27, 2020.  Upon termination, the
parties hereto shall account to one another with respect to all matters
outstanding as of the date of termination and Silverleaf Club shall furnish
Manager security, satisfactory to Manager, against any outstanding obligations
or liabilities which Manager may have incurred under this Agreement.



 
10.
Default.  Should Manager fail to perform any of the obligations it has assumed
hereunder, and Manager has not cured such failure within ninety (90) days after
Silverleaf Club has provided Manager with written notice thereof or, if such
failure on the part of Manager is not susceptible of being cured within said
ninety (90) day period, should Manager fail to commence curing such failure
within said ninety (90) day period or, having commenced to cure the failure
within said ninety (90) day period, should Manager fail to prosecute or complete
the curing of such failure with due diligence and dispatch, this Agreement shall
be terminated and neither Manger nor Silverleaf Club shall have any continuing
obligation one unto the other.

 
 
-6-

--------------------------------------------------------------------------------

 
 
 
11.
Use Agreements.  Manager hereby agrees that so long as this Agreement is in full
force and effect, it will not cancel or terminate those certain agreements (the
“Use Agreements”) entered into by and between Manager and each respective Club,
which Use Agreements provide for the sharing of certain amenities and
recreational facilities owned by Manager located near or in the vicinity of the
respective Resorts.



 
12.
Unpaid Shortfalls.  Manager hereby agrees that Silverleaf Club shall not in the
future be required to pay to Manager any Shortfalls (as that term is defined in
paragraph 7 of the Management Agreement) and agrees that any liability
Silverleaf Club may currently have to Manager for previously unpaid Shortfalls
is  hereby forgiven.



 
13.
Miscellaneous.  This Agreement shall be construed under the laws of the State of
Texas, and may be amended only by an instrument in writing signed by Manager and
the Silverleaf Club.



EXECUTED as of the first date above written.



        SILVERLEAF CLUB:         SILVERLEAF CLUB, a Texas non-profit corporation
        By:
 /S/  ROBERT G. LEVY
  Name:
Robert G. Levy
  Its:
 President




 
MANAGER:
     
SILVERLEAF RESORTS, INC., a Texas corporation

 
 
 
By:
/S/ HARRY J. WHITE, JR.
 
Name: 
Harry Jr. White, Jr.
 
Its:
VP-Treasurer

 
 
-7-


--------------------------------------------------------------------------------